Exhibit 10.22

 

 

DIEDRICH COFFEE, INC.
EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of March 26,
2004 by and between Martin A. Lynch (“Executive”) and Diedrich Coffee, Inc., a
Delaware corporation (the “Company”).

 

WHEREAS, the Company has retained Executive to provide personal services to the
Company in exchange for certain compensation and benefits;

 

WHEREAS, Executive began working for the Company on October 1, 2003; and

 

WHEREAS, the Company and Executive mutually desire to memorialize the terms of
Executive’s employment with the Company by entering into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

1.             Employment by the Company.

 

1.1           Title and Responsibilities.  Subject to terms set forth herein,
the Company agrees to employ Executive as its Chief Financial Officer and
Executive Vice President and Executive hereby accepts such employment.  During
his employment with the Company, Executive will devote his best efforts and
substantially all of his business time and attention (except for vacation
periods as set forth herein and reasonable periods of illness or other
incapacity permitted by the Company’s general employment policies) to the
business of the Company.

 

1.2           Executive Position.  Executive will continue to serve in an
executive capacity and shall perform such duties as are customarily associated
with his title, consistent with the bylaws of the Company and as reasonably
required by the Company’s Board of Directors (the “Board”).

 

1.3           Company Employment Policies.  The employment relationship between
the parties shall also be governed by the general employment policies and
practices of the Company, including those relating to protection of confidential
information and assignment of inventions, except that if the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

2.             Compensation.

 

2.1           Salary.  Executive shall receive for services to be rendered
hereunder an annualized base salary of two hundred twenty thousand dollars
($220,000), payable on a biweekly basis in accordance with the normal payroll
practices of the Company (including deductions, withholdings and collections as
required by law).  Executive will be considered for annual increases in base
salary in accordance with Company policy and subject to review and approval by
the Compensation Committee of the Board (the “Compensation Committee”).

 

--------------------------------------------------------------------------------


 

2.2           Bonus.  Executive shall be eligible to participate in the
Company’s executive level bonus plan throughout the duration of Executive’s
employment with the Company.

 

(a)           Executive’s Performance.  The amount of Executive’s bonus will
depend upon Executive’s performance with respect to certain measurable goals to
be established in an executive bonus plan for each fiscal year to be developed
by the Chief Executive Officer and other officers of the Company within sixty
(60) days after the beginning of such fiscal year and then approved by the
Compensation Committee no later than ninety (90) days after the beginning of
such fiscal year.

 

(b)           Company Profitability.  The amount of Executive’s bonus will also
depend on attainment by the Company of its planned financial objectives for the
bonus year.

 

(c)           Determination of Bonus.  The amount of Executive’s bonus will be
determined after the close of the Company’s fiscal year and after the Company
has received its audited financial statement for such fiscal year.  To be
eligible to receive a bonus, Executive must remain in employment with the
Company throughout the entire fiscal year.

 

(d)           No Guaranteed Bonus.  Notwithstanding the foregoing, no bonus is
guaranteed to Executive.  Any bonus is subject to the approval of the Board,
which retains the authority to review, grant, deny or revise any bonus in its
sole discretion.

 

(e)           Target Bonus.  The target bonus for Executive shall be fifty
percent (50%) of his base salary.  This target may be adjusted upward to reflect
additional bonus to be paid for achievement of strategic transactions apart from
base business objectives.  At Executive’s election, any bonus payable to
Executive may be paid in whole or in part through a grant of shares of the
Company’s common stock.

 

(f)            Withholding.  Any cash bonus paid to Executive shall be subject
to such withholdings as may be required by law.

 

2.3           Stock Options.  Executive will be entitled to receive
non-qualified options to purchase up to 150,000 shares of common stock of the
Company (the “Options”) under the Diedrich Coffee, Inc. 2000 Equity Incentive
Plan on the terms and subject to the conditions of the Memorandum of Option
Grant delivered to Executive.  Pursuant to the terms of the Memorandum of Option
Grant, 25% of the Options will vest every six months until all of the Options
have vested, and have an exercise price of $3.38 per share.

 

2.4           Automobile Allowance.  Executive will be entitled to receive an
automobile allowance equal to seven hundred fifty dollars ($750) per month, paid
on a biweekly basis, in reimbursement of all expenses associated with the
operation, maintenance and use of a vehicle for business purposes.

 

2.5           Standard Company Benefits and Vacation.  Executive shall be
entitled to those benefits provided to the Company’s executives generally and
for which he is eligible pursuant to the terms and conditions of the relevant
plans.  Executive shall be entitled to four (4) weeks of paid vacation per year.

 

2

--------------------------------------------------------------------------------


 

2.6           Business Expenses.  The Company shall promptly reimburse Executive
for all reasonable and necessary business expenses incurred by Executive in
connection with the business of the Company and the performance of his duties
under this Agreement, subject to Executive providing the company with reasonable
documentation thereof.  It is agreed that Executive shall be reimbursed for
mid-week lodging expense in Orange County, California.

 

2.7           Excise Tax.  If any payments or transfers of property to be made
to Executive hereunder are subject, in whole or in part, to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986 (the “Excise Tax”)
and application of Section 280G of such Code, and can be avoided by an
appropriate stockholder vote pursuant to Section 280G(b)(5)(A) of the Code, the
Company and Executive agree that, if requested by Executive at least 15 days
prior to the date that proxy materials are first submitted to the Securities and
Exchange Commission or mailed to stockholders, the Company will (i) include in
any such proxy materials information appropriate to submit the benefits provided
to Executive under this Agreement to stockholder vote and (ii) recommend
approval of any such proposal.

 

3.             Confidential Information, Rights and Duties.

 

3.1           Agreement.

 

(a)           Confidential Information.

 

(i)            Executive specifically agrees that he shall not at any time,
either during or subsequent to the term of his employment with the Company, in
any fashion, form or manner, either directly or indirectly, unless expressly
consented to in writing by the Company, use, divulge, disclose or communicate to
any person or entity any confidential information of any kind, nature or
description concerning any matters affecting or relating to the business of the
Company, including, but not limited to: the Company’s sales and marketing
methods, programs and related data, or other written records used in the
Company’s business; the Company’s computer processes, programs and codes; the
names, addresses, buying habits or practices of any of its clients or customers;
compensation paid to other employees and independent contractors and other terms
of this employment or contractual relationships; or any other confidential
information of, about or concerning the business of the Company, its manner of
operations, or other data of any kind, nature or description.  The parties to
this Agreement hereby stipulate that, as between them, the above information and
items are important, material and confidential trade secrets that affect the
successful conduct of the Company’s business and its good will, and that any
breach of any term of this section is a material breach of this Agreement.  All
equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, lists or other written and graphic records, and the like,
including tangible or intangible computer programs, records and data, affecting
or relating to the business of the Company, which the Executive might prepare,
use, construct, observe, posses or control, shall be and shall remain the
Company’s sole property.

 

(ii)           For purposes of this Agreement, the term “confidential
information” shall not include any information that:  (A) has been made public
by the Company (other than by acts of Executive in violation of this Agreement
or other obligation of confidentiality); (B) is developed by Executive
independently of any information the Executive learns in the course of
fulfilling his duties hereunder; or (C) Executive is legally compelled to

 

3

--------------------------------------------------------------------------------


 

disclose; provided that (1) Executive is advised by written opinion of the
Executive’s counsel, who shall be reasonably satisfactory to the Company, that
he is legally required to disclose such information and (2) Executive notifies
the Company of such proposed disclosure in as far in advance of its disclosure
as is practicable and uses his best efforts to obtain assurances that
confidential treatment will be accorded to such information.

 

(b)           Non-Interference.  Any wrongful interference with the Company’s
business, property, confidential information, trade secrets, clients, customers,
employees or independent contractors by the Executive or any of Executive’s
agents during or after the term of Executive’s employment shall be treated and
acknowledged by the parties as a material breach of this Agreement.  If such
interference occurs at a time that Executive is employed by the Company, such
interference shall be grounds for the Company to terminate Executive for Cause.

 

3.2           Remedies.  Executive’s duties under this Section 3 shall survive
termination of Executive’s employment with the Company.  Executive acknowledges
that a remedy at law for any breach or threatened breach by Executive of the
provisions of this Section 3 would be inadequate, and Executive therefore agrees
that the Company shall be entitled to injunctive relief in case of any such
breach or threatened breach.

 

4.             Outside Activities.

 

4.1           Activities.  Except with the prior written consent of the Chief
Executive Officer, Executive will not during his employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor.  Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of his duties hereunder.  It is
acknowledged by the Company and Executive that Executive’s membership on two
boards of directors of publicly listed, non-competing companies will not
materially interfere with the performance of his duties hereunder and that such
positions are deemed approved by the Company.

 

4.2           Investments and Interests.  Executive agrees not to acquire,
assume or participate in, directly or indirectly, any material position,
investment or interest known by him to be adverse or antagonistic to the
Company, its business or prospects, financial or otherwise.

 

4.3           Non-Competition.  During his employment by the Company, except on
behalf of the Company, Executive will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by him to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company.

 

4

--------------------------------------------------------------------------------


 

5.             Termination Of Employment.

 

5.1           Termination With or Without Cause.

 

(a)           At-Will Employment.  Executive’s relationship with the Company is
at-will.  The Company shall have the right to terminate Executive’s employment
with the Company at any time with or without Cause and with or without notice.

 

(b)           Definition of Cause.  For purposes of this Agreement and the
Memorandum of Option Grant, “Cause” is defined as the occurrence of one or more
of the following:  (i) Executive is convicted of or pleads guilty or no lo
contendere to a felony or any crime involving moral turpitude; (ii) Executive
breaches this Agreement or any Agreement entered into with the Company in a
manner that materially and adversely affects the Company; (iii) Executive
commits willful misconduct that materially and adversely impacts the Company; or
(iv) Executive fails, after receipt of written notice and after receiving a
period of at least fifteen (15) days following such notice, to follow the
direction of the Board of Directors and perform his obligations hereunder.

 

(c)           Termination for Cause. If Executive is terminated with Cause, the
Company shall pay Executive the compensation and benefits otherwise payable to
Executive under Section 2.1 through the date of termination.  Executive’s rights
under the Company’s benefit plans of general application shall be determined
under the provisions of those plans.  All other compensation from and after such
termination shall cease (except for those benefits that must be continued
pursuant to applicable law or by the terms of such benefit plans), and Executive
shall not be entitled to any severance pay or other payment or compensation
whatsoever upon such termination.

 

5.2           Voluntary Termination; Death or Disability.

 

(a)           Voluntary Termination.  Executive may voluntarily terminate his
employment with the Company at any time, after which no further compensation
will be paid to Executive, except as specifically set forth herein.

 

(b)           Death or Disability.  The Executive’s employment under this
Agreement shall terminate immediately and without notice by the Company upon the
death or disability of the Executive.  In the event of Executive’s termination
due death or disability, he will not be entitled to severance pay, pay in lieu
of notice or any other such compensation.  For purposes of this Agreement and
the Memorandum of Option Grant, the Executive will be deemed to have a
disability if he becomes physically or mentally incapacitated or disabled or
otherwise unable to fully discharge his duties hereunder for a period of 60
consecutive calendar days or for 120 days in any 360-day period.

 

(c)           No Severance Pay.  In the event of Executive’s death or disability
or if Executive voluntarily terminates his employment other than due to a
Constructive Termination, he will not be entitled to severance pay, pay in lieu
of notice or any other such compensation.

 

(d)           Definition of Constructive Termination.  For purposes of this
Agreement and the Memorandum of Option Grant, “Constructive Termination” shall
mean any one of the following events which occurs on or after the date of this
Agreement: (i) reduction of the Executive’s annual base salary; (ii) a material
reduction in Executive’s duties or a reduction in Executive’s title; (iii) a
relocation of Executive’s office to a location outside of Los Angeles

 

5

--------------------------------------------------------------------------------


 

County or Orange County, California;  (iv) any material breach by the Company of
its obligations under this Agreement; or (v) any failure by the Company to
obtain the assumption of this Agreement by any successor or assign of the
Company.

 

5.3           Severance Benefits.

 

(a)           Severance Payment.  In the event the Company terminates
Executive’s employment without Cause or if Executive terminates his employment
due to a Constructive Termination, and provided that Executive timely executes a
release as described in Section 8 hereof, Executive shall be entitled to a
severance payment equal to:  (i) 25% of Executive’s then existing base salary
(exclusive of bonus or any other benefits) if such termination occurs on or
prior to March 31, 2004; (ii) 50% of Executive’s then existing base salary
(exclusive of bonus or any other benefits) if such termination occurs after
March 31, 2004 and on or prior to September 30, 2004; or (iii) 100% of
Executive’s then existing base salary (exclusive of bonus or any other benefits)
if such termination occurs after September 30, 2004.

 

(b)           Stock Options.  In the event the Company terminates Executive’s
employment without Cause or if Executive terminates his employment due to a
Constructive Termination, Executive’s outstanding stock options shall be treated
as provided in the documents governing such stock option grants.

 

(c)           Healthcare Coverage.  If Executive has been employed by the
Company for more than one year, he may elect to continue his medical coverage
under COBRA.  Assuming Executive exercises his right to continued medical
benefits in accordance with COBRA, the Company will pay the premiums for
Executive’s COBRA coverage as they become due (including the premiums for any
dependent coverage he elects) until the earlier of:  (i) the date Executive
accepts full time employment and/or becomes covered under another plan; (ii) the
date he is otherwise no longer eligible for COBRA coverage; or (iii) twelve (12)
months after the effective date of separation.  This Section 5.3(c) shall not
apply if Executive’s employment is terminated due to death or disability.

 

5.4           Cessation.  If Executive violates any provision of Sections 3, 7
or 8 of this Agreement, any severance payments or other benefits being provided
to Executive will cease immediately, and Executive will not be entitled to any
further compensation from the Company.

 

6.             Change Of Control.

 

6.1           Definition of Change of Control.  For purposes of this Agreement
and the Memorandum of Option Grant, “Change of Control” means the occurrence of
any of the following: (i) a sale of all or substantially all of the assets of
the Company to any other person or entity (other than an affiliate of the
Company); (ii) a merger or consolidation involving the Company in which the
Company is not the surviving corporation and the stockholders of the Company
immediately prior to the completion of such transaction hold, directly or
indirectly, less than fifty percent (50%) of the beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or comparable successor rules) of the
securities of the surviving corporation (excluding any stockholders who
possessed a beneficial ownership interest in the surviving corporation prior to
the completion of such transaction); or (iii) an acquisition by any person,
entity or group within

 

6

--------------------------------------------------------------------------------


 

the meaning of Section 13(d) or 14(d) of the Exchange Act or any comparable
successor provisions (excluding any Affiliate of the Company or any employee
benefit plan, or related trust, sponsored or maintained by the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors.

 

6.2           Change of Control Termination.  Notwithstanding Section 5.3(a) to
the contrary, in the event Executive’s employment with the Company terminates
other than (a) for Cause or (b) due to death, disability or voluntary
termination by the Executive, and such termination occurs sixty (60) days prior
to or twelve (12) months after such Change of Control (a “Change of Control
Termination”), then Executive shall be eligible to receive, upon timely
execution of a release as described in Section 8 hereof, (i) a severance payment
in cash equal to 100% of Executive’s then existing base salary (exclusive of
bonus or any other benefits) and (ii) the benefits set forth in the Memorandum
of Option Grant.

 

7.             Noninterference.

 

While employed by the Company, and for two (2) years immediately following the
termination date of Executive’s employment, Executive agrees not to interfere
with the business of the Company.

 

7.1           Employees.  Executive shall not solicit, attempt to solicit,
induce, or otherwise cause any employee of the Company to terminate his or her
employment in order to become an employee, consultant or independent contractor
to or for any competitor of the Company.

 

7.2           Customers.  Executive shall not directly or indirectly solicit
(for a business competitive with the Company) the business of any customer of
the Company which at the time of termination or one (1) year immediately prior
thereto was listed on the Company’s customer list.

 

8.             Release.

 

In exchange for the benefits and other consideration under this Agreement to
which Executive would not otherwise be entitled, Executive shall enter into and
execute a release substantially in the form attached hereto as Exhibit A (the
“Release”) upon his termination of employment.  Unless the Release is executed
by Executive and delivered to the Company within twenty-one (21) days after the
termination of Executive’s employment with the Company, Executive shall not
receive any severance benefits provided under this Agreement or under the
Memorandum of Option Grant.  Additionally, unless the Release is executed by
Executive and delivered to the Company within twenty-one (21) days after the
termination of Executive’s employment with the Company (and such release is not
revoked), any acceleration of Executive’s options as provided in the Memorandum
of Option Grant shall not be effective.

 

9.             General Provisions.

 

9.1           Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by facsimile

 

7

--------------------------------------------------------------------------------


 

transmission) or the third day after mailing by first class mail, to the Company
at its primary office location and to Executive at his address as listed on the
Company payroll.

 

9.2           Severability.  Whenever possible, each provision of this Agreement
and the Memorandum of Option Grant will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or the Memorandum of Option Grant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement or the
Memorandum of Option Grant, as the case may be, will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein or therein.

 

9.3           Waiver.  If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

9.4           Complete Agreement.  This Agreement, together with the Memorandum
of Option Grant, constitutes the entire agreement between Executive and the
Company and it is the complete, final, and exclusive embodiment of their
agreement and supersedes any prior agreement written or otherwise between
Executive and the Company with regard to this subject matter.  It is entered
into without reliance on any promise or representation other than those
expressly contained herein or therein, and it cannot be modified or amended
except in a writing signed by an officer of the Company.

 

9.5           Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement or plan.

 

9.6           Headings.  The headings of the sections hereof and of the
Memorandum of Option Grant are inserted for convenience only and shall not be
deemed to constitute a part hereof or thereof nor to affect the meaning thereof.

 

9.7           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder or thereunder
and he may not assign any of his rights hereunder or thereunder without the
written consent of the Company.

 

9.8           Attorney Fees.  If either party hereto brings any action to
enforce his or its rights hereunder, the prevailing party in any such action
shall be entitled to recover his or its reasonable attorneys’ fees and costs
incurred in connection with such action.

 

9.9           Arbitration.  To provide a mechanism for rapid and economical
dispute resolution, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) and the Memorandum of Option Grant or their
respective enforcement, performance, breach, or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration before a single arbitrator held in Irvine, California
and conducted by Judicial Arbitration & Mediation Services/Endispute (“JAMS”),
under its then-existing Rules

 

8

--------------------------------------------------------------------------------


 

and Procedures.  The parties shall be entitled to conduct adequate discovery,
and they may obtain all remedies available to the parties as if the matter had
been tried in court.  The arbitrator shall issue a written decision which
specifies the findings of fact and conclusions of law on which the arbitrator’s
decision is based.  Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.  Unless otherwise required by
law, the arbitrator will award reasonable expenses (including reimbursement of
the assigned arbitration costs) to the prevailing party.  Nothing in this
Section 9.9 or in this Agreement or the Memorandum of Option Grant is intended
to prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.

 

9.10         Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California, excluding the rules on conflicts of law.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

DIEDRICH COFFEE, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Roger M. Laverty

 

/s/ Martin A. Lynch

 

 

Roger M. Laverty

Martin A. Lynch

 

Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand that my position with Diedrich Coffee, Inc. (the “Company”)
terminated effective                             , 20      (the “Separation
Date”).  The Company has agreed that if I choose to sign this Agreement, the
Company will pay me severance benefits (minus the standard withholdings and
deductions) pursuant to the terms of the Employment Agreement entered into as of
the 26 day of March 2004 between myself and the Company.  I understand that I am
not entitled to this severance payment unless I sign this Agreement.  I
understand that in addition to this severance, the Company will pay me all of my
accrued salary and vacation, to which I am entitled by law regardless of whether
I sign this release.

 

In consideration for the severance payment I am receiving under this Agreement,
I agree not to use or disclose any of the Company’s proprietary information
without written authorization from the Company, to immediately return all
Company property and documents (including all embodiments of proprietary
information) and all copies thereof in my possession or control, and to release
the Company and its current and former officers, directors, agents, attorneys,
employees, shareholders, and affiliates from any and all claims, liabilities,
demands, causes of action, attorneys’ fees, damages, or obligations of every
kind and nature, whether they are known or unknown, arising at any time prior to
the date I sign this Agreement.  This general release includes, but is not
limited to: all federal and state statutory and common law claims, claims
related to my employment or the termination of my employment or related to
breach of contract, tort, wrongful termination, discrimination, wages or
benefits, or claims for any form of compensation.  This release is not intended
to release any claims I have or may have against any of the released parties for
(a) indemnification as a director, officer, agent or employee under applicable
law, charter document or agreement, (b) severance and other termination benefits
specifically provided for in my Employment Agreement and the Memorandum of
Option Grant which constitute a part of the consideration for this release, (c)
health or other insurance benefits based on claims already submitted or which
are covered claims properly submitted in the future, (d) vested rights under
pension, retirement or other benefit plans, or (e) in respect of events, acts or
omissions occurring after the date of this Release Agreement.  In releasing
claims unknown to me at present, I am waiving all rights and benefits under
Section 1542 of the California Civil Code, and any law or legal principle of
similar effect in any jurisdiction:  “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”).  I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled.  I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release, (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not

 

11

--------------------------------------------------------------------------------


 

be effective until the eighth day after this Agreement has been signed both by
me and by the Company.

 

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated herein.  This Agreement may only be modified by a
writing signed by both me and a duly authorized officer of the Company.

 

I accept and agree to the terms and conditions stated above:

 

 

/s/ Martin A. Lynch

 

 

Martin A. Lynch

 

 

 

12

--------------------------------------------------------------------------------